DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-22, 25, 26 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Honma (US 2009/0117366).
Regarding independent claim 16, Honma teaches an integrally molded body comprising a board (Figs. 1 and 6, first member 1 and 61), a member (Figs. 1 and 6, second member 2 and 62), and an injection molded bonding resin (Fig. 6, adhesive resin 63; paragraph [0038]) interposed between the board (Figs. 1 and 6, first member 1 and 61) whose one surface is a design surface (Fig. 1) and the member (Figs. 1 and 6, second member 2 and 62), wherein inside the member (second member 2 and 62), a first bonding section (section including adhesive resin 63) is disposed to space apart the board and the member (Figs. 1 and 6) and by which at least a partial region of an outer peripheral edge section of the board bonds to the injection molded bonding resin (Fig. 6), and at least a part of the design surface-side surface of the integrally molded body has a region where the board, the member and the injection molded bonding resin (paragraph 
Regarding claim 17, Honma discloses the first bonding section being formed over an entire circumference of an outer peripheral edge section of the board (Figs. 1 and 6; paragraph [0161]; and claim 16).
Regarding claim 18, Honma discloses the board (2) and the member (3) including a region overlapping via the injection molded bonding resin (Figs. 1, 6 and 10).
Regarding claim 19, Honma discloses the injection molded bonding resin being a thermoplastic resin (claim 17).
Regarding claim 20, Honma discloses the member being a metal frame (Fig. 1, second member 2; paragraph [0159]). 
Regarding claim 21, Honma discloses the frame member being a fiber-reinforced resin comprising reinforcing fibers and a resin (paragraph [0159]).
Regarding claim 22, Honma discloses the member being a frame member having a standing wall shape portion in at least a part of the member (Fig. 1, second member 2; paragraph [0158]). 

Regarding claim 26, Honma discloses a fitting portion into which the injection molded bonding resin enters (Fig. 6) and is provided in a part of the core layer composed of a porous base material comprising discontinuous fibers and a thermoplastic resin (claim 8).
Regarding independent claim 31, Honma teaches an integrally molded body comprising a board (Figs. 1 and 6, first member 1 and 61), a member (Figs. 1 and 6, second member 2 and 62), and an injection molded bonding resin (Fig. 6, adhesive resin 63; paragraph [0038]) interposed between the board (Figs. 1 and 6, first member 1 and 61) whose one surface is a design surface (Fig. 1) and the member (Figs. 1 and 6, second member 2 and 62), wherein inside the member (second member 2 and 62), a first bonding section (section including adhesive resin 63) is disposed to space apart the board and the member (Figs. 1 and 6) and by which at least a partial region of an outer peripheral edge section of the board bonds to the injection molded bonding resin (Fig. 6), and at least a part of the design surface-side surface of the integrally molded body has a region where the board, the member and the injection molded bonding resin (paragraph [0038]) are exposed (Figs. 1 and 6), wherein the board (first member 1 and 61) has a member composed of at least one of fiber resin member comprising reinforcing fibers and a thermosetting resin and a metal member (paragraph [0112]; claim 1), and the board has a sandwich structure sandwiching both surfaces of a core layer with skin layers (Fig. 2), each of which includes the member composed of at least one of fiber reinforced resin member comprising reinforcing fibers and a thermosetting resin and a metal member (claim 1), and the core layer is selected from a thermoplastic resin, a foam, and a porous base material comprising discontinuous fibers and a .

Claims 16-22, 25-28 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakayama et al. (JP 2016049649A) [hereinafter Nakayama].
Regarding independent claim 16, Nakayama teaches an integrally molded body comprising a board (Figs. 6-12, board 1), a member (Figs. 6-12, member 10) and an injection molded bonding resin (Figs. 6-12, bonding layers 11 and 12, or joint portion 7; paragraphs [0079], [0087], [0123], [0129] and [0131]) interposed between the board (Figs. 6-12, board 1) whose one surface is a design surface and the member (Figs. 6-12, member 10), wherein inside the member (member 10), a first bonding section (bonding layers 11 and 12, or joint portion 7) is disposed to space apart the board and the member (Figs. 6-12) and by which at least a partial region of an outer peripheral edge section of the board bonds to the injection molded bonding resin (Figs. 6-12; paragraphs [0079], [0087], [0123], [0129] and [0131]), and at least at a part of the design surface-side surface of the integrally molded body has a region where the board, the member and the injection molded bonding resin are exposed (Figs. 6-12), wherein the board (board 1) has a member composed of at least one of fiber resin member comprising reinforcing fibers and a thermosetting resin and a metal member (paragraphs [0039-0042]), and the board has a sandwich structure sandwiching both surfaces of a core layer (Figs. 6-12, core layer 3) with skin layers (Figs. 6-12, skin layers 2), each of which includes the member composed of at least one of fiber reinforced resin member comprising reinforcing fibers and a thermosetting resin and 
Regarding claim 17, Nakayama discloses the first bonding section being formed over an entire circumference of an outer peripheral edge section of the board (paragraphs [0031] and [0047]).
Regarding claim 18, Nakayama discloses the board (1) and the member (10) including a region overlapping via the injection molded bonding resin (Figs. 6-12).
Regarding claim 19, Nakayama discloses the injection molded bonding resin being a thermoplastic resin (paragraph [0031]).
Regarding claim 20, Nakayama discloses the member being a metal frame (Fig. 1, member 10; paragraph [0042]).
Regarding claim 21, Nakayama discloses the member being a fiber-reinforced resin comprising reinforcing fibers and a resin (paragraphs [0041-0042]).
Regarding claim 22, Nakayama discloses the member being a frame member having a standing wall shape portion in at least a part of the member (Figs. 6-12, member 10). 
Regarding claim 25, Nakayama discloses a thermoplastic resin layer being further provided on the outer surface of the board, and the board and the injection molded bonding resin are bonded via the thermoplastic resin layer (paragraph [0072]).
Regarding claim 26, Nakayama discloses a fitting portion into which the injection molded bonding resin enters (Figs. 7-10, bonding resin 11 and 12, or joint portion 7) and is provided in a part of the core layer composed of a porous base material comprising discontinuous fibers and a thermoplastic resin (paragraphs [0017] and [0044]).
o to 90o with respect to the in-plane direction of the board (Figs. 7-12; paragraph [0017]).
Regarding claim 28, Nakayama discloses the porosity of the porous base material in the first bonding section being lower than the porosity of the porous base material in the region other than the first bonding section (paragraph [0044]).
Regarding independent claim 31, Nakayama teaches an integrally molded body comprising a board (Figs. 6-12, board 1), a member (Figs. 6-12, member 10) and an injection molded bonding resin (Figs. 6-12, bonding layers 11 and 12, or joint portion 7; paragraphs [0079], [0087], [0123], [0129] and [0131]) interposed between the board (Figs. 6-12, board 1) whose one surface is a design surface and the member (Figs. 6-12, member 10), wherein inside the member (member 10), a first bonding section (bonding layers 11 and 12, or joint portion 7) is disposed to space apart the board and the member (Figs. 6-12) and by which at least a partial region of an outer peripheral edge section of the board bonds to the injection molded bonding resin (Figs. 6-12; paragraphs [0079], [0087], [0123], [0129] and [0131]), and at least at a part of the design surface-side surface of the integrally molded body has a region where the board, the member and the injection molded bonding resin are exposed (Figs. 6-12), wherein the board (board 1) has a member composed of at least one of fiber resin member comprising reinforcing fibers and a thermosetting resin and a metal member (paragraphs [0039-0042]), and the board has a sandwich structure sandwiching both surfaces of a core layer (Figs. 6-12, core layer 3) with skin layers (Figs. 6-12, skin layers 2), each of which includes the member composed of at least one of fiber reinforced resin member comprising reinforcing fibers and a thermosetting resin and . 


Response to Arguments
Applicant's arguments filed 1/15/2021 have been fully considered but they are not persuasive.
	Applicant argues that “Honma and Nakayama both fail to disclose utilization of injected molded bonding resin (C). Instead, they rely on other bonding resins that are not injected molded bonding resins. For example, Nakayama utilizes a resin layer that is an impregnated layer in voids formed among reinforcement fibers. Hence, those skilled in the art would appreciate that the characteristics of a layer comprising resin-impregnated reinforcement fibers would be completely different from the injection molded bonding resin (C) as recited in claim 16”.
	This argument is not deemed persuasive. As shown in the 102 rejections above, both Honma and Nakayama teach an injected molded bonding resin. In paragraph [0038], Honma discloses that the method of injection molding can be used to bond the members together. Thus, Honma teaches an injected molded bonding resin. Additionally, in paragraphs [0079], [0087], [0123], [0129] and [0131], Nakayama discloses the bonding resin can be injection molded. Therefore, Nakayama teaches an injection molded bonding resin. Accordingly, both Honma and Nakayama teach all the features recited in claim 16 and all claims depending therefrom. 

Conclusion
Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/Primary Examiner, Art Unit 1781